Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record teaches a display device, comprising: a display panel; a backlight module configured for providing light for the display panel, the backlight module comprising a plurality of white light emitting diodes (LEDs) for emitting light, each of the plurality of white LEDs comprising a blue light chip and red and green3Appl. No. 16/672,828Reply to Office Action of: December 08, 2020 Attorney Docket No.:US75770yellow fluorescent materials encapsulated on the blue light chip; and a light adjusting component positioned in the display panel or the backlight module, wherein a transmittance of the light adjusting component for blue light having a wavelength less than 450 nm is less than 10%; a transmittance of light adjusting component for blue light having a wavelength over 470 nm is not less than 90%.  The prior art of record does not teach nor suggest, in combination with the limitations above, wherein the light adjusting component comprises alternating arrangement of two films; and the two films have different refractive indices; each of the two films is made of a material selected from gallium nitride, titanium oxide, aluminum oxide, and indium-tin oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871